DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 10-14, 16 and 17  allowable. The restriction requirement between the inventions, as set forth in the Office action mailed on 1/14/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/14/2022 is withdrawn.  Claim 9, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 9-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious an automobile split torque transmission, comprising: an electrical motor having a rotor drive shaft with a drive pinion attached to the rotor drive shaft, the rotor drive shaft defining a first axis; a first transfer gear mounted on a first transfer gear shaft defining a second axis, the first transfer gear meshed with the drive pinion; a second transfer gear mounted on a second transfer gear shaft defining a third axis, the second transfer gear meshed with the drive pinion; and a differential ring gear supported on a differential shaft and rotating a differential assembly, the differential shaft defining a fourth axis; a first bearing supporting the rotor drive shaft; a second bearing supporting the rotor drive shaft; a third bearing supporting the first transfer gear shaft; a fourth bearing supporting the first transfer gear shaft; a fifth bearing supporting the second transfer gear shaft; and a sixth bearing supporting the second transfer gear shaft, wherein the first bearing, the third bearing and the fifth bearing define free bearings, and wherein the second bearing, the fourth bearing and the sixth bearing define fixed bearings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659